Exhibit 10.2

FORM OF NOTE

May [    ], 2008

FOR VALUE RECEIVED, the undersigned, Varian Semiconductor Equipment Associates,
Inc., a Delaware corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES
TO PAY to the order of [LENDER] (the “Lender”) the aggregate unpaid Dollar
Amount of all Loans made by the Lender to the Borrower pursuant to the “Credit
Agreement” (as defined below) on the Maturity Date or on such earlier date as
may be required by the terms of the Credit Agreement. Capitalized terms used
herein and not otherwise defined herein are as defined in the Credit Agreement.

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of May [    ], 2008 by and among the
Borrower, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the undersigned Borrower from time to time
in an aggregate amount not to exceed at any time outstanding the Dollar Amount
of such Lender’s Commitment, the indebtedness of the undersigned Borrower
resulting from each such Loan to it being evidenced by this Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns. The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns. The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.



--------------------------------------------------------------------------------

VARIAN SEMICONDUCTOR EQUIPMENT

ASSOCIATES, INC.

By:  

 

Name:   Title:  

Revolving Loan Note



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

   Amount of
Loan    Type of
Loan Currency    Interest
Period/Rate    Amount of
Principal
Paid or Prepaid    Unpaid
Principal
Balance    Notation
Made By